Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 1of13

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM TORRES and
REYNA TORRES,

Plaintiffs, Case No. 7:19-cv-09897-CS

 

Vs.

FORD MOTOR COMPANY and
ROCKY RIDGE TRUCKS, INC.,

Defendants.

 

 

STIPULATED PROTECTIVE ORDER

 

In order to preserve and maintain the confidentiality of certain confidential, commercial
and/or proprietary documents and information produced or to be produced by FORD MOTOR
COMPANY (“Ford”) or by any party in this action, including Co-Defendant ROCKY RIDGE
TRUCKS, INC. (“Rocky Ridge”) it is ordered that:

1, Documents or information to be produced or provided by Ford or any party in this
litigation that contain confidential, commercially sensitive, private personal information and/or
proprietary information may be designated as confidential by marking or placing the applicable
notice “Subject to Protective Order,” or “Confidential,” or substantially similar language on
media containing the documents, on the document itself, or on a copy of the document, in such a

way that it does not obscure the text or other content of the document.

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 2 of 13

2. As used in this Order, the terms “documents” or “information” mean all written
material, electronic data, videotapes, and all other tangible items, produced in whatever format
(e.g., hard copy, electronic, digital, etc.) and on whatever media (e.g., hard copy, videotape,
computer diskette, CD-ROM, DVD, by secure electronic transmission, hard drive or otherwise).

3, Documents or information designated as “Subject to Protective Order,” or
“Confidential” or substantially similar language in accordance with the provisions of this Order
(“Protected Documents” or “Protected Information”) shall only be used, shown or disclosed as
provided in this Order. However, nothing in this Order shall limit a party’s use or disclosure of
his or her own information designated as a Protected Document or Protected Information.

4, If a receiving party disagrees with the “Protected” designation of any document or
information, the party will notify the producing party in a written letter and identify the
challenged document(s) with specificity, including Bates-number(s) where available, and the
specific grounds for the objection to the designation. If the parties are unable to resolve the issue
of confidentiality regarding the challenged document(s), Ford will thereafter timely apply to the
Court to set a hearing for the purpose of establishing that the challenged document(s) or
information is/are confidential. Protected Documents will continue to be treated as such pending
determination by the Court as to the confidential status.

5. Protected Documents and any copies thereof shall be maintained confidential by
the persons authorized to receive the documents pursuant to paragraph 6 and shall be used only
for prosecuting, defending, or attempting to settle this litigation, subject to the limitations set
forth herein,

6. Protected Documents shall be disclosed only to “Qualified Persons.” Qualified

Persons are limited to:

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 3 of 13

a, Counsel of Record for the parties, and the parties;

b. Paralegals and staff employed by Counsel of Record and involved in the
preparation and trial of this action;

c. A vendor hired by a party to host data and maintain a database of
electronic data or perform other work related to the collection, review or
production of documents in the case;

d. Experts and non-attorney consultants retained by the parties for the
preparation and/or trial of this case, provided that no disclosure shall be

made to any expert or consultant who is employed by a competitor of

Ford; and
é. The Court, the Court’s staff, witnesses, and the jury in this case.
7, The receiving party must make reasonable efforts to ensure the individuals

described in paragraphs 6(b), 6(c) and 6(d) above are Qualified Persons.

&. Before receiving access to any Protected Document or the information contained
therein, each person described in paragraphs 6(b), 6(c) and 6(d) above shall execute a “Written
Assurance” in the form contained in Exhibit A, attached hereto, The receiving party shall retain
each such executed Written Assurance and shall keep a list identifying (a) all persons described
in paragraphs 6(b), 6(c) and 6(d) above to whom Protected Documents have been disclosed, and
(b) all Protected Documents disclosed to such persons. Each such executed Written Assurance
and list shall be submitted to counsel for Ford at the termination of this litigation or upon Order
of the Court requiring production, whichever comes first. However, for consulting experts who
were not designated as testifying experts, the receiving party may redact the name, address, and

signature of the consultant before disclosing the executed Exhibit A and document list for that

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 4 of13

person. To the extent the “Qualified Persons” described in paragraph 6(d) above include
privileged non-testifying expert consultants, the receiving party shall retain each such executed
Exhibit A and shall keep a list identifying (a) all such non-testifying expert consultants described
in paragraphs 6(d) above to whom Protected Documents have been disclosed, and (b) all
Protected Documents disclosed to such persons. In the event that Ford (or the producing party)
seeks to compel the production of each unredacted and executed Exhibit A for good cause, the
receiving party shall submit each unredacted and executed Exhibit A and list to the Court for in
camera inspection. Persons described in paragraph 6(b) shall be covered under the signature of
Counsel of Record.

9, As the Protected Documents may only be distributed to Qualified Persons,
Qualified Persons may not post Protected Documents on any website or internet accessible
document repository, excepting a vendor hosted review platform for the sole purpose of
reviewing the information for the subject case and not for any other purpose, and shall not under
any circumstance sell, offer for sale, advertise, or publicize either the Protected Documents and
the Confidential information contained therein or the fact that such persons have obtained Ford’s
(or the producing party’s) Protected Documents and confidential information.

10. To the extent that Protected Documents or information obtained therefrom are
used in written discovery or in the taking of depositions (including exhibits) or other pretrial
discovery or testimony and/or used as exhibits at trial, such documents or information shall
remain subject to the provisions of this Order, including any transcript pages of the deposition
testimony and/or trial testimony dealing with, referring to or referencing the Protected
Documents or information, Designation of the portion of the transcript (including exhibits)

which contains references to Protected Documents or information shall be made (i) by a

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 5of13

statement to such effect on the record during the proceeding in which the testimony is received,
or (ii) by written notice served on counsel of record in this Litigation within thirty (30) business
days after the receipt of the draft or final transcript (whichever is received earlier) of such
proceeding (as used herein, the term “draft transcript” does not include an ASCII or rough
transcript), However, before such thirty (30) day period expires, all testimony, exhibits and
transcripts of depositions or other testimony shall be treated as Protected Documents. All
portions of transcripts not designed as Confidential within the time frame provided herein shall
be deemed not confidential.

ll. If any party disagrees with the designation of all or part of a deposition transcript
designated as “Protected” pursuant to Paragraph 10 above, such party must notify the designating
party in a written letter and identify the testimony (by line and page designation) and the specific
grounds for the objection to the designation. {f the parties are unable to resolve the issue of
confidentiality regarding the challenged deposition testimony, the designating party will
thereafter timely apply to the Court to set a hearing for the purpose of establishing that the
challenged deposition testimony is confidential. The designated deposition testimony at issue,
and any related exhibits, will continue to be treated as a Protected Document pending
determination by the Court as to the confidential status.

12. All documents that are filed with the Court that contain any portion of any
Protected Document or information taken from any Protected Document shall be filed under seal
by following the protocols for sealed filings in this Court. The parties agree that there is good
cause and there exist compelling reasons to seal the requested information. However, if a party
believes that documents designated as Protected Documents cannot or should not be sealed,

pursuant to the protocols and rules in this Court, then the party wishing to file the materials shall

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 6 of 13

particularly identify the documents or information that it wishes to file to the producing party, in
writing. The parties will then meet and confer, in a good faith effort to resolve the dispute.
Failing agreement, the party wishing to file the materials must request a ruling from the Court on
whether the Protected Documents in question must be submitted under seal. The producing
party shall have the burden of justifying that the materials must be submitted under seal. Absent
written permission from the producing party or a court Order denying a motion to seal, a
receiving party may not file in the public record any Protected Documents.

13. Within one hundred and twenty (120) days after the conclusion of this case,
counsel for the parties who received Protected Documents, including any documents that any
such party disclosed to any person described in paragraph 6(b), (c) or (d) above, shall either (a)
return to Ford (or the producing party) the Protected Documents; or (b) securely destroy the
Protected Documents and certify such destruction to Ford (or the producing party) within one
hundred and fifty (150) days after the conclusion of this case.

14. Submission to regulatory agency or governmental entity:

a. This protective order shall not be construed to prohibit Ford’s disclosure
or production of safety-related information to a regulatory agency or
governmental entity with an interest in the safety-related information.
Material subject to this protective order may only be disclosed to a
regulatory agency or governmental entity with an interest in the safety~-
related information by Ford, and such disclosure shall be made pursuant to
49 CFR 512 or similar applicable rules.

b. If other parties to this protective order have a reasonable belief that certain

documents are safety-related and need to be disclosed to a regulatory

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 7 of 13

agency or governmental entity, they are not prohibited from advising the
regulatory agency or governmental entity that they believe such
documents were produced in this case, however, any disclosure of such

documents shal! adhere to the procedure described in Paragraph 14(a).

15. Inadvertent or unintentional production of documents or information containing

confidential information that should have been designated as Protected Document(s) shall not be

deemed a waiver in whole or in part of the party's claims of confidentiality.

16. The parties may disclose and produce responsive documents to each other in this

litigation, and seek to do so without risking waiver of any attorney-client privilege, work product

or other applicable privilege or protection. As such, the parties will adhere to the following

procedures with regard to the production of privileged or protected material, should that occur:

a.

The production of documents (including both paper documents and
electronically stored information or “ESI”) subject to protection by the
attorney-client and/or work product doctrine or by another legal privilege
protecting information from discovery, shall not constitute a waiver of any
privilege or other protection, provided that the producing party notifies
the receiving party, in writing, of the production after its discovery of the
same.

if the producing party notifies the receiving party after discovery that
privileged materials (hereinafter referred to as the “Identified Materials”)
have been produced, the Identified Materials and all copies of those
materials shall be returned to the producing party or destroyed or deleted,

on request of the producing party. The producing party will provide a

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 8 of 13

privilege log providing information upon request or if required by the
Federal Rules of Civil Procedure 26(b)(3) and applicable case law to the
receiving party at the time the producing party provides the receiving
party notice of the Identified Materials. If the receiving party has any
notes or other work product reflecting the contents of the Identified
Materials, the receiving party will not review or use those materials unless
a court later designates the Identified Materials as not privileged or
protected.

c. The Identified Materials shall be deleted from any systems used to house
the documents, including document review databases, e-rooms and any
other location that stores the documents. The receiving party may make
no use of the Identified Materials during any aspect of this matter or any
other matter, including in depositions or at trial, unless the documents
have been designated by a court as not privileged or protected.

d. The contents of the Identified Materials shall not be disclosed to anyone
who was not already aware of the contents of them before the notice was
made. The receiving party must take reasonable steps to retrieve the
Identified Materials if the receiving party disclosed the Identified
Materials before being notified.

&. If any receiving party is in receipt of a document from a producing party
which the receiving party has reason to believe is privileged, the receiving
party shall in good faith take reasonable steps to promptly notify the -

producing party of the production of that document so that the producing

 
Case 7:19-cv-09897-CS Document19 Filed 03/29/21 Page 9 of13

party may make a determination of whether it wishes to have the
documents returned or destroyed pursuant to this Stipulation and Order.

f. The party returning the Identified Materials may move the Court for an
order compelling production of some or all of the Identified Material
returned or destroyed, but the basis for such motion may not be based on
the fact or circumstances of the production.

g. The disclosure of Identified Materials in this action is not a waiver of the
attorney-client privilege, work product doctrine or any other asserted
privilege in any other federal or state proceeding, pursuant to Rule 502(d),
Federal Rules of Evidence.

17. No provision of this stipulated order shall constitute a concession by any party
that any documents are subject to protection by the attorney-client privilege, the work product
doctrine or any other potentially applicable privilege or doctrine. No provision of this stipulated
order is intended to waive or limit in any way either party’s right to contest any privilege claims
that may be asserted with respect to any of the documents produced except to the extent set forth
herein.

18. In the event that a party produces a document without a confidentiality
designation as permitted by this Order, the following procedures shall apply:

a. The producing party shall, within fourteen (14) days of the discovery of
the disclosure, notify the other party in writing. The party receiving such
notice shall promptly destroy the document, including any copies it has, or
return the document on request of the producing party. Within ten (10)

days after such document is returned or its destruction certified, the

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 10 of 13

producing party will produce a new version of any such document that
was returned or destroyed, which will contain the appropriate
confidentiality designation.

b. If the receiving party disputes the producing party’s claim of
confidentiality, that party may move the Court to challenge the
confidential designation in accordance with Paragraph 4 of this Order. If
the receiving party elects to file such a motion, the receiving party may
retain possession of the document, but shall treat it in accordance with the
terms of the Protective Order pending resolution of the motion. If the
receiving party's motion is denied, the parties shall promptly comply with
Paragraph 18(a) of this Order,

c, The production of such document does not constitute a waiver of any
claim of confidentiality as set forth in this order or any other matter in any
other jurisdiction, unless otherwise ordered by the Court.

19. This Protective Order may not be waived, modified, abandoned or terminated, in
whole or part, except by an instrument in writing signed by the parties. If any provision of this
Protective Order shall be held invalid for any reason whatsoever, the remaining provisions shall
not be affected thereby.

20. After termination of this litigation, the provisions of this Order shall continue to
be binding. This Court retains and shall have jurisdiction over the parties and recipients of the
Protected Documents for enforcement of the provisions of this Order following termination of

this litigation.

10

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 11 of 13

21, This Protective Order shall be binding upon the parties hereto, upon their
attorneys, and upon the parties’ and their attorneys’ successors, executors, personal
representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,
employees, agents, independent contractors, or other persons or organizations over which they

have contral.

J Ay —~

Jason L. Greshes, Esq. for Plaintiffs

rl ccufl DATED: /Vaae4 26 , 2021.

Paul K. Russell, Esq. fér Ford

DATED: March 18 , 2021,

 

DATED: , 2021.

 

Bernard E. Kueny, Esq. for Rocky Ridge

So Ordered, this _ day of , 2021.

 

THE HONORABLE CATHY SEIBEL, U.S.D.J.

il

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 12 of 13

21. This Protective Order shall be binding upon the parties hereto, upon their
attorneys, and upon the parties’ and their attorneys’ successors, executors, personal
representatives, administrators, heirs, legal representatives, assigns, subsidiaries, divisions,
employees, agents, independent contractors, or other persons or organizations over which they

have control.

 

Jason L. Greshes, Esq. for Plaintiffs

DATED: , 2021,

 

Paul K. Russell, Esq. for Ford

  
    

3 . Ae

Bemard E. Kueny, q. for cky Ridge

March

So Ordered, this 29"hday of 2021.

 

Aaikel

THE HONORABLE CATHY SEIBEL, U.S.D.J.

 

11

 
Case 7:19-cv-09897-CS Document 19 Filed 03/29/21 Page 13 of 13

EXHIBIT A

AFFIDAVIT OF , being duly sworn
and personally appearing before the undersigned attesting officer, duly authorized by law to
administer oaths, deposes and says that the within statements are true and correct:

l.

I have read the Stipulated Protective Order attached hereto, and | understand its terms and
meanings.

2.

| agree that my signature below submits me to the jurisdiction of the UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT ON NEW YORK, in the above
captioned case and binds me to the provisions of the Stipulated Protective Order, including to all
promises undertaken in the Order, as if originally agreed by me.

Further Affiant sayeth not.

This day of ,20

 

AFFIANT

SUBSCRIBED AND SWORN to before me
this _ day of ; .

 

NOTARY PUBLIC
Name:

Na.:

My Commission Expires:

 

 

12

 
